By the Court—
BROWN, C. J.,
delivering the opinion.
The evidence was in conflict in this case, on the question whether Hill, the defendant, held the premises for the three years for which rent was claimed as tenant, or whether he held under a contract of purchase. As the jury found for the plaintiff, *292we see no reason for setting aside the verdict, unle'ss it is necessary to do so on account of some material error committed by the Court on the trial, affecting the rights of the defendant.
The first ground of error assigned, is the refusal of the Court to permit the sayings of Hill, the defendant, while he was in possession of the premises, to go to the jury, to show that he held under á contract of purchase, and not as tenant. We see no error in this. The record shows that immediately before the three years in question, Hill occupied the place as tenant of Goolsby, the plaintiff, and it is not pretended that he had left the possession of the premises, but it is very evident that the possession was continued. The Jegal presumption is, therefore, that the relation of landlord and tenant till existed, and that the tenancy continued from year to year. And if Hill, the defendant, claimed that the relation had ceased, and that he held as purchaser, and not as tenant, the burden was upon him to prove the contract of purchase by satisfactory evidence. And we hold that his own sayings, while in possession of the premises, which he had rented from the plaintiff, were inadmissible as evidence to establish that fact. The well known rule of law applies, that the tenant shall not dispute the title of his landlord. And, as the presumption of law was, till'the contrary was shown, that Hill was Goolsby’s tenant, he can not establish the change' of the relation to that of purchaser by his own sayings made in the absence of the plaintiff.
2. We are not well satisfied with the charge of the Court below to the jury. Too much prominence is given to certain parts of plaintiff’s evidence, while the defendant’s evidence *in conflict with it is kept in the background. If the justice and equity of the finding were doubtful, we should feel it our duty to grant a new trial on this ground. But we are fully satisfied that substantial justice is done between the parties. Hill had the use of Goolsby’s plantation for three years, for which he does not pretend he has paid him a single dollar. The jury have found that he pay the value of the premises for the time he used them. He objects because the proceeding is against him as tenant and not as purchaser.
The evidence against the purchase seems to preponderate. Indeed, Mr. Hill himself, when upon the stand as a witness, did not pretend to say that there was in fact a written contract of purchase. If the writings, placed in the hands of a third person, had been executed by delivering and placing upon them the proper stamps, why did he not produce them? If they were in his possession it was easy .for him to do so. If in the possession of the other party he could have compelled their production by the proper notice. And if still in the hands of the third party, they could have been brought in by a subpoena duces tecum. No effort is made by the defend*293ant to produce this highest and best evidence, which would have established his theory of the case, if it ever had a legal existence. He says plaintiff treated him as a purchaser, and asked him for the payment; but he does not say the written contract for the purchase was fully executed and delivered, or that he considered himself bound by it.
Judgment affirmed.